
	
		II
		110th CONGRESS
		1st Session
		S. 2289
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2007
			Mr. Alexander (for
			 himself, Mr. Pryor,
			 Mr. Kyl, Mr.
			 Nelson of Nebraska, Mr.
			 Cornyn, Mr. Corker,
			 Mr. Cochran, Mrs. Hutchison, and Mr.
			 Domenici) introduced the following bill; which was read twice and
			 referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 111 of title 28, United States Code, to
		  limit the duration of Federal consent decrees to which State and local
		  governments are a party, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Consent Decree Fairness
			 Act.
		2.FindingsCongress finds that:
			(1)Consent decrees
			 are for remedying violations of requirements of Federal law, and they should
			 not be used to advance any policy extraneous to that purpose.
			(2)Consent decrees
			 are also for protecting the party or class facing injury and should not be
			 expanded to apply to parties not involved in the litigation.
			(3)In structuring
			 consent decrees, courts should take into account the interests of State and
			 local governments in managing their own affairs.
			(4)Consent decrees
			 should be structured and administered to give due deference to the policy
			 judgments of State and local officials, and their successors, as to how to obey
			 the law.
			(5)Whenever
			 possible, courts should not impose consent decrees that require technically
			 complex and evolving policy choices, especially in the absence of judicially
			 discoverable and manageable standards.
			(6)Consent decrees
			 should not be unlimited, but should contain an explicit and realistic strategy
			 for ending court supervision.
			3.Limitation on
			 consent decrees
			(a)In
			 generalChapter 111 of title 28, United States Code, is amended
			 by adding at the end the following:
				
					1660.Consent
				decrees
						(a)DefinitionsIn
				this section, the term consent decree—
							(1)means any order
				imposing injunctive or other prospective relief against a State or local
				government, or a State or local official sued, entered by a court of the United
				States that is based in whole or part upon the consent or acquiescence of the
				parties; and
							(2)does not
				include—
								(A)private
				settlements agreements;
								(B)any order arising
				from an action filed against a government official that is unrelated to his or
				her official duties;
								(C)any order entered
				by a court of the United States to implement a plan to end segregation of
				students or faculty on the basis of race, color, or national origin in
				elementary schools, secondary schools, or institutions of higher education;
				and
								(D)any order entered
				in any action—
									(i)filed by the
				United States or any agency of the United States, except for reporting
				requirements provided under section 4 of the Federal Consent Decree Fairness Act;
				or
									(ii)in which 1 State
				is an adverse party to another State.
									(b)Limitation on
				duration
							(1)In
				generalA State or local government, or a State or local official
				who was a party to the consent decree (or the successor to that individual) may
				file a motion under this section with the court that entered a consent decree
				to modify or terminate the consent decree upon the earlier of—
								(A)4 years after a
				consent decree is originally entered by a court of the United States,
				regardless if the consent decree has been modified or reentered during that
				period; or
								(B)in the case of a
				civil action in which—
									(i)a
				State or an elected State official is a party, the expiration of the term of
				office of the highest elected State official who was a party to the consent
				decree;
									(ii)a local
				government or elected local government official is a party, the expiration of
				the term of office of the highest elected local government official who was a
				party to the consent decree; or
									(iii)the consent to
				the decree was authorized by an appointed State or local official, upon the
				expiration of the term of office of the elected official who appointed that
				State or local official, or the highest elected official in that State or local
				government; or
									(C)the date
				otherwise provided by law.
								(2)Burden of
				proof
								(A)In
				generalWith respect to any motion filed under paragraph (1), the
				burden of proof shall be on the party who originally filed the civil action to
				demonstrate that the denial of the motion to modify or terminate a consent
				decree or any part of a consent decree is necessary to prevent the violation of
				a requirement of Federal law that—
									(i)was actionable by
				such party; and
									(ii)was addressed in
				the original consent decree.
									(B)Failure to meet
				burden of proofIf a party fails to meet the burden of proof
				described in subparagraph (A), the court shall terminate the consent
				decree.
								(C)Satisfaction of
				burden of proofIf a party meets the burden of proof described in
				subparagraph (A), the court shall ensure that any remaining provisions of the
				consent decree represent the least restrictive means by which to prevent such a
				violation.
								(3)Ruling on
				motion
								(A)In
				generalThe court shall rule expeditiously on a motion filed
				under this subsection.
								(B)Scheduling
				orderNot later than 30 days after the filing of a motion under
				this subsection, the court shall enter a scheduling order that—
									(i)limits the time
				of the parties to—
										(I)file motions;
				and
										(II)complete any
				required discovery; and
										(ii)sets the date or
				dates of any hearings determined necessary.
									(C)Stay of
				injunctive or prospective reliefIn addition to any other orders
				authorized by law, the court may stay the injunctive or prospective relief set
				forth in the consent decree in an action under this subsection if a party
				opposing the motion to modify or terminate the consent decree seeks any
				continuance or delay that prevents the court from entering a final ruling on
				the motion within 180 days of the filing of the motion.
								(c)Other Federal
				court remediesThe provisions of this section shall not be
				interpreted to prohibit a Federal court from entering a new order for
				injunctive or prospective relief to the extent that it is otherwise authorized
				by Federal law.
						(d)Available State
				court remediesThe provisions of this section shall not prohibit
				the parties from seeking appropriate relief under State
				law.
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 111 of
			 title 28, United States Code, is amended by adding at the end the
			 following:
				
					
						1660. Consent
				decrees.
					
					.
			4.Department of
			 Justice report
			(a)In
			 generalNot later than October 1 of each year, the Attorney
			 General shall submit a report to Congress on all consent decrees in which the
			 United States is a party where the consent decrees were entered 4 or more years
			 prior to the date of the report.
			(b)Content of
			 reportsThe report required under subsection (a) shall
			 include—
				(1)copies of any
			 consent decrees described in subsection (a); and
				(2)a written
			 statement by the Attorney General or other agency head explaining—
					(A)why each consent
			 decree listed in the report requires continued court supervision; and
					(B)any efforts the
			 United States had made to limit the scope or duration of the consent
			 decree.
					(c)Preparation of
			 report
				(1)In
			 generalFederal agencies other than the Department of Justice
			 shall provide the information required in this section to the Attorney General
			 not later than September 1 of each year.
				(2)InputIn
			 preparing the report required under subsection (a), the Attorney General or
			 other agency head shall solicit, and include in the report, statements relating
			 to each consent decree from State and local officials who—
					(A)support continued
			 court supervision; and
					(B)oppose continued
			 court supervision.
					(d)Electronic
			 submissionCopies of consent decrees required by subsection
			 (b)(1)(B) may be submitted in electronic format.
			5.General
			 Principles
			(a)No effect on
			 other laws relating to modifying or vacating consent
			 decreesNothing in the amendments made by section 3 shall be
			 construed to preempt or modify any other provision of law providing for the
			 modification or vacating of a consent decree.
			(b)Further
			 proceedings not requiredNothing in the amendments made by
			 section 3 shall be construed to affect or require further judicial proceedings
			 relating to prior adjudications of liability or class certifications.
			6.Effective
			 dateThe amendments made by
			 this Act shall take effect on the date of enactment of this Act and apply to
			 all consent decrees regardless of—
			(1)the date on which
			 the order of a consent decree is entered; or
			(2)whether any
			 relief has been obtained under a consent decree before the date of enactment of
			 this Act.
			
